Exhibit 10.2
CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of January 15, 2010, but effective as of the Effective Date (as
hereinafter defined) other than Section 2(c) of this Amendment which is made
effective as of September 30, 2009, is entered into by and among PARKER DRILLING
COMPANY, a Delaware corporation (the “Borrower”), each lender from time to time
party to the Credit Agreement defined below (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent and an
L/C Issuer, and ABN AMRO BANK N.V., as Documentation Agent.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders, the L/C Issuers, the Administrative
Agent, the Syndication Agent and the Documentation Agent have entered into that
certain Credit Agreement, dated as of May 15, 2008, by and among the Borrower,
the Lenders, the L/C Issuer, the Administrative Agent, the Syndication Agent and
the Documentation Agent, as amended by that certain Amendment to Credit
Agreement, dated as of June 30, 2008 but effective as of May 15, 2008, by and
among the Borrower, the Lenders, the L/C Issuers, the Administrative Agent, the
Syndication Agent and the Documentation Agent (as so amended and as may be
further amended, restated, supplemented or otherwise modified, the “Credit
Agreement”);
     WHEREAS, the Borrower has advised the Administrative Agent, the L/C Issuers
and the Lenders that it intends to undertake the following series of related
transactions: (a) the transfer and assignment by Parker Drilling Company of all
of its shares in DGH, Inc., a Texas corporation (“DGH”), directly or indirectly
to PD Offshore Holdings CV (“CV1”), a Foreign Subsidiary, or PD Selective
Holdings CV, a Foreign Subsidiary (“CV2”), (b) the transfer and assignment by
the Borrower of all of its shares in Parker Drilling Company International
Limited, a Nevada corporation (“PDCIL”), directly or indirectly to CV1 or CV2,
(c) the transfer and assignment by Parker Drilling Company of all of its shares
in Selective Drilling Corporation, an Oklahoma corporation (“Selective
Drilling”), directly or indirectly to CV1 or CV2, (d) the transfer and
assignment by Parker Drilling Company of all of its member interests in
Universal Rig Service LLC, a Delaware limited liability company (“Universal”,
and collectively with PDCIL, DGH and Selective Drilling, the “Reorganized
Released Guarantors”), directly or indirectly to CV1 or CV2, and (e) the
transfer and assignment by Parker-VSE, Inc. of all of its common shares and
Class A shares in Parker Drilling Company Eastern Hemisphere, Ltd., an Oklahoma
corporation (“Eastern Hemisphere” and collectively with the Reorganized Released
Guarantors, the “Reorganized Subsidiaries”), directly or indirectly to CV1 or
CV2 (such actions described in the foregoing clauses (a) through (e) with
respect to any one Reorganized Subsidiary, a “Subsidiary Restructuring” and all
such actions, collectively, the “Restructuring”);
     WHEREAS, the Borrower has further advised the Administrative Agent, the L/C
Issuers and the Lenders that in accordance with Section 7.07 of the Credit
Agreement, and as permitted by Sections 7.03(d)(ii) and 7.03(g) of the Credit
Agreement, it intends to issue new senior notes in an aggregate principal amount
of $300,000,000 (the “New Senior Notes”), the proceeds of which shall be used to
refinance, via repurchase or redemption, the Senior Notes (as defined

 



--------------------------------------------------------------------------------



 



under the Credit Agreement in effect as of the date hereof) (all such actions,
the “Senior Debt Refinancing”) and for other general corporate purposes
permitted by the Credit Agreement;
     WHEREAS, the terms of the indenture in respect of the New Senior Notes
proposed as of the date hereof (the “New Notes Indenture”) will not require
certain Domestic Subsidiaries of the Borrower to guaranty the obligations of the
Borrower under the New Notes Indenture;
     WHEREAS, the Borrower has requested that the Administrative Agent, the L/C
Issuers and the Lenders evidence their consent to the Restructuring, make
certain modifications to the Credit Agreement, release certain Guarantors and
Collateral from being subject to the terms and provisions of the Subsidiary
Guaranty and Collateral Documents and permit the Administrative Agent to enter
into certain amendments and other modifications to other Loan Documents more
particularly described below in order to permit the Borrower to effectuate the
Restructuring and the Senior Debt Refinancing;
     WHEREAS, the undersigned Administrative Agent, the L/C Issuers and Lenders
are willing to agree to such Restructuring and modifications to the Credit
Agreement and permit such release of Guarantors and Collateral and such
amendments, on the terms and conditions set forth herein; and
     WHEREAS, the parties hereto intend to consent to certain actions of the
Borrower as required under the provisions of the Credit Agreement and amend
certain provisions of the Credit Agreement as set forth herein.
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
set forth herein, the parties hereto agree as follows:
     SECTION 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning assigned to such term in
the Credit Agreement.
     SECTION 2. Amendment of the Credit Agreement.
     (a) Section 1.01 of the Credit Agreement is amended by adding each of the
following new definitions in the appropriate alphabetical order:
     “Alaskan Rigs” means, collectively, those two drilling rigs under
construction as of January 1, 2010 by Parker Technology, Inc. in Vancouver,
Washington to be owned and operated by the Borrower or one or more of its
Subsidiaries in Alaska pursuant to the terms of the BP Contract.
     “BP Contract” means that certain Drilling Rig Master Services Contract,
dated as of July 17, 2008, by and between Parker Drilling Arctic Operating, Inc.
and BP Exploration (Alaska) Inc. with respect to utilization of new build arctic
drilling and workover/completion rigs and other necessary equipment, materials,
supplies and services to drill, workover and/or complete wells at the North
Slope locations designated by BP Exploration (Alaska) Inc.

 



--------------------------------------------------------------------------------



 



     (b) Section 1.01 of the Credit Agreement is further amending and restating
each of the following definitions in their entirety with the following new
definitions in lieu thereof:
          “Excluded Subsidiaries” means: (a) Parker Drilling Investment Company,
an Oklahoma corporation, (b) PKD Sales Corporation, an Oklahoma corporation,
(c) any Foreign Subsidiary, (d) any Domestic Subsidiary owned by any Foreign
Subsidiary, and (e) any Domestic Subsidiary designated by the Borrower by
written notice to the Administrative Agent as an “Excluded Subsidiary” and
certified by a Responsible Officer of the Borrower to the Administrative Agent
that (i) such Domestic Subsidiary has no material assets other than Equity
Interests of one or more other Excluded Subsidiaries or (ii) substantially all
of such Domestic Subsidiary’s revenues for the fiscal year most recently ended
were generated (or, in the case of a newly-formed or acquired Subsidiary, are
intended by the Borrower to be generated in the current fiscal year) from
assets, including rigs and equipment, located outside of the United States
(including located outside the territorial waters of the United States) and/or
contracts performed primarily outside of the United States (including performed
outside of the territorial waters of the United States); provided, that a
Subsidiary shall cease to be an Excluded Subsidiary if (and for so long as)
either (x) it provides a guaranty of the obligations under any Indenture,
(y) ceases to satisfy the requirements set forth in clause (e)(i) or (ii) above,
or (z) in the case of each of Parker Drilling Investment Company and PKD Sales
Corporation, it ceases to be an “Unrestricted Subsidiary” under the Indentures.
          “Indentures” means the collective reference to the Convertible Notes
Indenture and the Senior Notes Indenture, or as applicable, the indenture or
other similar instrument then governing any Refinancing Debt incurred with
respect to the Convertible Notes or Senior Notes, respectively.
          “Subsidiary Guarantors” means, collectively, (a) each Material
Subsidiary of the Borrower other than any Excluded Subsidiary, (b) Quail USA,
LLC, and (c) each Subsidiary, other than an Immaterial Subsidiary, that owns any
interest in the Alaskan Rigs or in any agreement or other contract governing the
construction, acquisition, operation or revenues arising from or in connection
with the Alaskan Rigs.
          (c) Amendment of Section 6.12 of the Credit Agreement. Section 6.12 of
the Credit Agreement is hereby amended by deleting the last sentence thereof and
replacing it in its entirety with the following:
“Notwithstanding the foregoing, at any time, but no more than once during any
fiscal year of the Borrower, the Administrative Agent may, and at the request of
any Lender will, require an annual appraisal of the Borrowing Base Collateral at
the Borrower’s expense with such appraisal to be prepared by a third-party
collateral appraiser selected by the Administrative Agent in its sole reasonable
discretion.”

 



--------------------------------------------------------------------------------



 



     (d) Amendment of Section 9.10 of the Credit Agreement. Section 9.10 of the
Credit Agreement is hereby amended by deleting clause (c) thereof and replacing
it in its entirety with the following:
               “(c) to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty and Collateral Documents (i) if such Person ceases
to be a Subsidiary, (ii) in the case of each Subsidiary Guarantor that is a
guarantor of obligations under any Indenture but would otherwise qualify as an
“Excluded Subsidiary” at the time such Person became a Subsidiary Guarantor, if
such Person ceases to be a guarantor of the obligations under any Indenture so
that such Person qualifies as an “Excluded Subsidiary” or (iii) if such
Subsidiary Guarantor is designated and certified as an “Excluded Subsidiary” in
accordance with the requirements set forth in clause (e) of such definition
after the date hereof, in each case (with respect to the foregoing clauses (i),
(ii), and (iii)), as a result of a transaction permitted hereunder or otherwise
in accordance with the terms hereof.”
     SECTION 3. Consent to Restructuring. The Administrative Agent, the L/C
Issuers and the undersigned Lenders hereby consent and agree, to the extent such
consent is required under the Credit Agreement, to the Restructuring; provided
that within 30 days (or such later date as is acceptable to the Administrative
Agent) after the consummation of (a) each Subsidiary Restructuring, the Borrower
delivers to the Administrative Agent (i) notice from a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent, of the
consummation of such Subsidiary Restructuring and, if such Subsidiary
Restructuring results in the consummation of the Restructuring, confirmation of
the consummation of the Restructuring and (ii) true and correct copies of the
documents and agreements evidencing or effectuating such Subsidiary
Restructuring as described in the applicable clause in the second recital to
this Amendment, and (b) the Restructuring, the Borrower delivers to the
Administrative Agent a revised Schedule 5.14 to the Credit Agreement reflecting
the consummation of the Restructuring. In furtherance of the foregoing, as of
the Effective Date, the Administrative Agent, the L/C Issuers and the Lenders
(the “Releasing Parties”) release and terminate, without recourse,
representation or warranty of any kind, (A) all Guarantees, Liens, security
interests, pledges, claims or encumbrances granted by the Reorganized Released
Guarantors pursuant to the Subsidiary Guaranty, Security Agreement and each
other Collateral Document executed and delivered prior to the Effective Date by
such Reorganized Released Guarantor, (B) all obligations and liabilities of the
Reorganized Released Guarantors to the Releasing Parties howsoever arising under
the Loan Documents or otherwise and whether actual or contingent (other than
those obligations and liabilities which expressly survive termination of such
Loan Documents) and (C) all Liens against the Equity Interests of the
Reorganized Subsidiaries granted to the favor of the Administrative Agent, for
the benefit of the Secured Parties, pursuant to any Collateral Document shall be
released and such Equity Interests shall cease to be Collateral under the Loan
Documents. Each Secured Party that is a party hereto expressly authorizes and
consents to the execution and delivery, and the further taking of action, by the
Administrative Agent, at the Borrower’s sole cost and expense, of all additional
Loan Documents, amendments or other modifications to existing Loan Documents and
all such further actions as the Borrower may reasonably request or the
Administrative Agent may deem reasonably necessary or advisable to terminate or
amend any financing statements executed in

 



--------------------------------------------------------------------------------



 



connection with such Collateral Documents that relate to such terminations and
releases, and to evidence or otherwise give effect to such release and
termination under the Collateral Documents, including, without limitation, the
return by the Administrative Agent of any certificates evidencing the Equity
Interests in the Reorganized Subsidiaries in the possession or otherwise under
the control of the Administrative Agent. As of the Effective Date, each
Reorganized Released Guarantor shall thereafter cease to be (x) a “Grantor”
under any Collateral Document; (y) a “Guarantor” or “Subsidiary Guarantor” and
(z) a “Loan Party”, and shall be released from any obligation as a “Grantor”,
“Guarantor”, “Subsidiary Guarantor” or “Loan Party” under any Loan Document
executed and delivered prior to the Effective Date. As of the Effective Date,
each Reorganized Subsidiary shall thereafter cease to be a “Pledged Interests
Issuer” under the Security Agreement.
     SECTION 4. Additional Releases. The Administrative Agent, L/C Issuers and
undersigned Lenders acknowledge and agree with the Borrower that as of the
Effective Date, each of the Subsidiaries set forth in Schedule I hereto (the
“Additional Released Guarantors”) shall each be designated an Excluded
Subsidiary for purposes of the Credit Agreement and each other Loan Document. In
furtherance of the foregoing, as of the Effective Date, the Releasing Parties
release and terminate, without recourse, representation or warranty of any kind,
(i) all Guarantees, Liens, security interests, pledges, claims or encumbrances
granted by the Additional Released Guarantors pursuant to the Subsidiary
Guaranty, Security Agreement and each other Collateral Document executed and
delivered prior to the Effective Date by such Additional Released Guarantor, and
(ii) all obligations and liabilities of the Additional Released Guarantors to
the Releasing Parties howsoever arising under the Loan Documents or otherwise
and whether actual or contingent (other than those obligations and liabilities
which expressly survive termination of such Loan Documents). Each Secured Party
that is a party hereto expressly authorizes and consents to the execution and
delivery, and the further taking of action, by the Administrative Agent, at the
Borrower’s sole cost and expense, of all additional Loan Documents, amendments
or other modifications to existing Loan Documents and all such further actions
as the Borrower may reasonably request or the Administrative Agent may deem
reasonably necessary or advisable to terminate any financing statements executed
in connection with such Collateral Documents that relate to such terminations
and releases, and to evidence or otherwise give effect to such release and
termination under the Collateral Documents. As of the Effective Date, each
Additional Released Guarantor shall thereafter cease to be (x) a “Grantor” under
any Collateral Document; (y) a “Guarantor” or “Subsidiary Guarantor” and (z) a
“Loan Party”, and shall be released from any obligation as a “Grantor”,
“Guarantor”, “Subsidiary Guarantor” or “Loan Party” under any Loan Document
executed and delivered prior to the Effective Date.
     SECTION 5. Representations and Warranties, Etc. To induce the Lenders and
L/C Issuers to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent, each L/C Issuer and the Lenders that as of the date
hereof and as of the Effective Date:
     (a) each of the representations and warranties by the Loan Parties
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof, except those that by their terms relate solely as to an
earlier date, in which event they shall be true and correct in all material
respects on and as of such earlier date;

 



--------------------------------------------------------------------------------



 



     (b) the Subsidiaries listed on revised Schedule 5.14 attached hereto as
Exhibit A constitute, or will constitute, all of the Subsidiaries of the
Borrower as of the Effective Date. Revised Schedule 5.14 attached hereto sets
forth as of the Effective Date the name and jurisdiction of incorporation and,
in the case of each Loan Party, the U.S. taxpayer identification number of each
such Subsidiary and, as to each, the percentage of each class of Equity Interest
owned by each Loan Party. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, and fully paid and non-assessable and,
with respect to Equity Interests that are Collateral, are owned free and clear
of all Liens except those created under the Collateral Documents. The Borrower
has no Investments in any other corporation or entity other than those
specifically disclosed in revised Schedule 5.14 attached hereto. Revised
Schedule 5.14 as attached hereto identifies as of the Effective Date each
Material Subsidiary, Immaterial Subsidiary and Excluded Subsidiary;
     (c) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite organizational action on the part of the Borrower
and each other Loan Party;
     (d) the Credit Agreement and each other Loan Document constitute valid and
legally binding agreements enforceable against each Loan Party that is a party
thereto in accordance with their respective terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting creditors’
rights generally and by general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and
     (e) no Default or Event of Default exists under the Credit Agreement or any
of the other Loan Documents.
     SECTION 6. Security Agreement Schedules. In furtherance of the releases and
terminations set forth in Sections 3 and 4 of this Amendment, the parties hereto
acknowledge and agree that as of the Effective Date, revised Schedules I and II
to the Security Agreement as attached hereto as Exhibit B, which revised
Schedules I and II reflect such releases and terminations, shall modify, replace
and supersede in their entirety Schedules I and II to the Security Agreement in
effect as of the date hereof.
     SECTION 7. Ratification. The Borrower and each other Loan Party (other than
the Reorganized Released Guarantors and the Additional Released Guarantors)
hereby ratifies and confirms, as of the Effective Date, (a) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, as such covenants and agreements may be modified by this Amendment
and the transactions contemplated thereby and (b) all of the Obligations under
the Credit Agreement and the other Loan Documents. This Amendment is a Loan
Document and an amendment to the Credit Agreement, and the Credit Agreement as
amended hereby, is hereby ratified, approved and confirmed in each and every
respect.
     SECTION 8. Effectiveness. This Amendment shall become effective as of the
date when all of the conditions set forth in this Section have been satisfied
(such date, the “Effective

 



--------------------------------------------------------------------------------



 



Date”); provided that Section 2(c) of this Amendment shall be made effective as
of September 30, 2009 when the condition set forth in clause (a) of this Section
has been satisfied.
     (a) The Administrative Agent shall have received duly executed counterparts
of this Amendment from the Borrower, the Administrative Agent and the Required
Lenders.
     (b) The Senior Debt Refinancing shall have been, or shall simultaneously be
consummated.
     (c) The Borrower shall have delivered, or shall simultaneously deliver, a
certificate of a Responsible Officer to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, certifying as to
the consummation of the Senior Debt Refinancing and that (i) each of the
Reorganized Released Guarantors and Additional Released Guarantors qualifies as
an Excluded Subsidiary pursuant to the definition of Excluded Subsidiary as set
forth in Section 2(b) of this Amendment and (ii) the consummation of all of the
releases and terminations as consented to and permitted by Sections 3 and 4 of
this Amendment shall not result in the release of substantially all of the
Collateral nor in the release of substantially all of the value of the
Subsidiary Guaranty.
     (d) The Administrative Agent shall have received (i) an amendment fee, to
be paid to each Lender that executes this Amendment prior to 3:00 p.m., Central
time, on January 15, 2010 (each, a “Consenting Lender”), in an amount equal to
0.125% times the sum of the aggregate Total Outstanding and unused Revolving
Credit Commitments held by each Consenting Lender as of January 15, 2010,
(ii) all reasonable out-of-pocket fees, costs and expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and related documents (including the fees, charges and disbursements
of counsel to the Administrative Agent), and (iii) all other fees, costs and
expenses due and payable pursuant to Section 10.04 of the Credit Agreement, in
each case under either clause (ii) or (iii) above, to the extent then invoiced.
     SECTION 9. Governing Law; Severability; Integration. THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. If any provision of this Amendment or any other Loan Document is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
This Amendment and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

 



--------------------------------------------------------------------------------



 



     SECTION 10. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original and all of
which when taken together shall constitute a single document.
     SECTION 11. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns; provided, however, that (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.06 of the
Credit Agreement.
     SECTION 12. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended or
otherwise modified by this Amendment; (b) the execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent or any other Secured Parties under any of the Loan
Documents, nor constitute a waiver (or consent to departure from) any terms,
provisions, covenants, warranties or agreements of any of the Loan Documents and
the parties hereto reserve the right to exercise any rights and remedies
available to them in connection with any present or future defaults with respect
to the Credit Agreement or any other provision of any of the Loan Documents;
(c) this Amendment is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Credit Agreement; and (d) a facsimile signature of any party hereto shall be
deemed to be an original signature for purposes of this Amendment.
     SECTION 13. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
[Remainder of Page Left Intentionally Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

            PARKER DRILLING COMPANY
      By:   /s/ David W. Tucker         Name:   David W. Tucker        Title:  
Treasurer and Assistant Secretary   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Shelley A. McGregor         Name:   Shelley A. McGregor       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender and an
L/C Issuer
      By:   /s/ Shelley A. McGregor         Name:   Shelley A. McGregor       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            ABN AMRO BANK N.V., as Documentation
Agent and a Lender
      By:   /s/ Michiel van Schaardenburg         Name:   Michiel van
Schaardenburg        Title:   Managing Director     

                  By:   /s/ Michele Costello         Name:   Michele Costello   
    Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            TRUSTMARK NATIONAL BANK, as a Lender
      By:   /s/ L. J. Pirenyi         Name:   L. J. Prienyi        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender
      By:   /s/ William K. Luetzow         Name:   William K. Luetzow       
Title:   General Manager, Global Power Finance Americas Division   

 



--------------------------------------------------------------------------------



 



         

            NATAXIS, as a Lender
      By:   /s/ Timothy L. Polvado         Name:   Timothy L. Polvado       
Title:   Senior Managing Director     

                  By:   /s/ Carlos Quinteros         Name:   Carlos Quinteros   
    Title:   Director   

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK, as a Lender
      By:   /s/ Paul W. Cole         Name:   Paul W. Cole        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ Corbin M. Womac         Name:   Corbin M. Womac        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director   

                  By:   /s/ Marcus M. Tarkington         Name:   Marcus M.
Tarkington        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Dale Wilson         Name:   Dale Wilson         Title:   Senior
Vice President   

                  By:   /s/ Bruce Robinson         Name:   Bruce Robinson       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            NORTHRIM BANK, as a Lender
      By:   /s/ Joseph M. Beedle         Name:   Joseph M. Beedle       
Title:   President   

 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED,

by each of the following as a Subsidiary Guarantor:

ANACHORETA, INC.,
     a Nevada corporation

PARDRlL, INC., an Oklahoma corporation
     
PARKER AVIATION, INC.,
     an Oklahoma corporation

PARKER DRILLING ARCTIC
     OPERATING, INC., a Delaware corporation

PARKER DRILLING COMPANY NORTH

AMERICA, INC., a Nevada corporation

PARKER DRILLING COMPANY OF NIGER,
     an Oklahoma corporation

PARKER DRILLING COMPANY OF
     OKLAHOMA, INCORPORATED, an Oklahoma corporation

PARKER DRILLING COMPANY OF SOUTH
     AMERICA, INC., an Oklahoma corporation

PARKER DRILLING OFFSHORE
     CORPORATION, a Nevada corporation

PARKER DRILLING OFFSHORE USA, L.L.C.,
     an Oklahoma limited liability company

PARKER NORTH AMERICA OPERATIONS,
     INC., a Nevada corporation

PARKER TECHNOLOGY, INC.
     an Oklahoma corporation

PARKER TECHNOLOGY, L.L.C.,
     a Louisiana limited liability company

PARKER TOOLS, LLC,
     an Oklahoma limited liability company

PARKER USA RESOURCES, LLC,
     an Oklahoma limited liability company

PARKER-VSE, INC., a Nevada corporation

QUAIL USA, LLC, an Oklahoma limited liability company
   

            By:   /s/ David W. Tucker         Name:   David W. Tucker       
Title:   Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            ACKNOWLEDGED AND AGREED,

by each of the following as a Subsidiary
Guarantor:

PARKER DRILLING MANAGEMENT
SERVICES, INC., a Nevada corporation
      By:   /s/ David W. Tucker         Name:   David W. Tucker        Title:  
President        PD MANAGEMENT RESOURCES, L.P.,
an Oklahoma limited partnership      

  By:   Parker Drilling Management Services, Inc., its General Partner        
By:   /s/ David W. Tucker         Name:   David W. Tucker        Title:  
President        QUAIL TOOLS, L.P., an Oklahoma limited partnership
   

  By:   Quail USA, LLC, its General Partner             By:   /s/ David W.
Tucker         Name:   David W. Tucker        Title:   Vice President and
Treasurer   

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Additional Released Guarantors
CHOCTAW INTERNATIONAL RIG CORP., a Nevada corporation
CREEK INTERNATIONAL RIG CORP., a Nevada corporation
PARKER DRILLING COMPANY INTERNATIONAL, LLC, a Delaware limited liability company
PARKER DRILLING EURASIA, INC., a Delaware corporation
PARKER DRILLING (KAZAKSTAN), LLC, a Delaware limited liability company
PARKER DRILLING PACIFIC RIM, INC, a Delaware corporation
PARKER DRILLSERV, LLC, a Delaware limited liability company
PARKER DRILLTECH, LLC, a Delaware limited liability company
PARKER INTEX, LLC, a Delaware limited liability company
PARKER RIGSOURCE, LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Revised Schedule 5.14 to Credit Agreement
[attached hereto]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE 5.14
SUBSIDIARIES, AND
OTHER EQUITY INVESTMENTS

Part (A).   Subsidiaries.

  (i)   Material Subsidiaries (Domestic)

      Anachoreta, Inc.

      Pardril Inc.

      Parker Aviation, Inc.

      Parker Drilling Arctic Operating, Inc.

      Parker Drilling Company North America, Inc.

      Parker Drilling Company of Niger

      Parker Drilling Company of Oklahoma, Incorporated

      Parker Drilling Company of South America, Inc.

      Parker Drilling Management Services, Inc.

      Parker Drilling Offshore Corporation

      Parker Drilling Offshore USA, L.L.C.

      Parker North America Operations, Inc.

      Parker Technology, Inc.

      Parker Technology, L.L.C.

      Parker Tool, LLC

      Parker USA Resources, LLC

      Parker-VSE, Inc.

      PD Management Resources, L.P.

      Quail Tools, L.P.

      Quail USA, LLC

  (ii)   Immaterial Subsidiaries (Domestic)

      Canadian Rig Leasing, Inc.         Indocorp of Oklahoma, Inc.        
Parker Drilling Asia Pacific, LLC         Parker Drilling Company Limited LLC  
      Parker Drilling Company of Argentina, Inc.         Parker Drilling Company
of Bolivia, Inc.         Parker Drilling Company of Mexico, LLC         Parker
Enex, LLC         Parker Offshore Resources, L.P.         Parker USA Drilling
Company

  (iii)   Excluded Subsidiaries

      Choctaw International Rig Corp.

      Creek International Rig Corp.

 



--------------------------------------------------------------------------------



 



      DGH, Inc.

      Parker 3source, LLC

      Parker 5272, LLC

      Parker Drillex, LLC

      Parker Drilling Company Eastern Hemisphere, Ltd.

      Parker Drilling Company International Ltd.

      Parker Drilling Company International, LLC

      Parker Drilling Eurasia, Inc.

      Parker Drilling Pacific Rim, Inc.

      Parker Drilling Company of New Guinea, LLC

      Parker Drilling Company of Singapore, LLC

      Parker Drilling Investment Company

      Parker Drilling (Kazakhstan), LLC

      Parker Drillserv, LLC

      Parker Drillsource, LLC

      Parker Drilltech, LLC

      Parker Intex, LLC

      Parker Rigsource, LLC

      PKD Sales Corporation

      Selective Drilling Corporation

      Universal Rig Service LLC

All Foreign Subsidiaries

Part (b).   Other Equity Investments (including Foreign Subsidiaries).

                      Jurisdiction       %     of       Ownership Subsidiary  
Formation   Owner   Interest
Anachoreta, Inc.
  Nevada   Parker Drilling Company     100 %
 
               
AralParker CJSC
  Kazakhstan   Parker Drilling (Kazakhstan), LLC     100 %
 
               
Canadian Rig Leasing, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Casuarina Ltd.
  Bermuda   Parker Drilling Company     100 %
 
               
Choctaw International Rig Corp.
  Nevada   Parker Drilling Company International Limited     100 %
 
               
Creek International Rig Corp.
  Nevada   Parker Drilling Company International Limited     100 %
 
               
DGH, Inc.
  Texas   Parker Drilling Company     100 %
 
               
Indocorp of Oklahoma, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
KDN Drilling Limited
  Nigeria   Parker Drilling Offshore International, Inc.     100 %
 
               
Mallard Argentine Holdings, Ltd.
  Cayman Islands   Parker Drilling
Offshore Corporation     100 %
 
               
Mallard Drilling of South America, Inc.
  Cayman Islands   Parker Drilling
Offshore Corporation     100 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction       %     of       Ownership Subsidiary  
Formation   Owner   Interest
Mallard Drilling of Venezuela, Inc.
  Cayman Islands   Parker Drilling Offshore Corporation     100 %
 
               
Pardril, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker 3source, LLC
  Delaware   PD Offshore Holdings CV     100 %
 
               
Parker 5272, LLC
  Delaware   PD International Holdings CV     100 %
 
               
Parker Aviation, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Central Europe Rig Holdings Limited Liability Company
  Hungary   Parker Drilling (Kazakhstan), LLC     100 %
 
               
Parker Cyprus Leasing Limited
  Cyprus   PD Dutch Holdings CV     100 %
 
               
Parker Cyprus Ventures Limited
  Cyprus   PD Selective Holdings CV     100 %
 
               
Parker Drillex, LLC
  Delaware   PD Selective Holdings CV     100 %
 
               
Parker Drilling Arctic Operating Inc.
  Delaware   Parker Drilling Company     100 %
 
               
Parker Drilling Asia Pacific, LLC
  Delaware   Parker Drilling Company     100 %
 
               
Parker Drilling AME Limited
  Cayman Islands   PD Selective Holdings CV     100 %
 
               
Parker Drilling Company (Bolivia) S.A.
  Bolivia   Parker Drilling Company     100 %
 
               
Parker Drilling Company Eastern Hemisphere, Ltd.
  Oklahoma   Parker VSE, Inc.     93 %
 
               
 
      Parker Drilling Company Limited (Bahamas)     7 %
 
               
Parker Drilling Company International LLC
  Delaware   PD Dutch Holdings CV     100 %
 
               
Parker Drilling Company International Limited
  Nevada   Parker Drilling Company     100 %
 
               
Parker Drilling Company Kuwait Limited
  Bahamas   PD Selective Holdings CV     99 %
 
               
Parker Drilling Company Limited (Bahamas)
  Bahamas   Parker VSE, Inc.     100 %
 
               
Parker Drilling Company Limited LLC
  Delaware   Parker Drilling Company     100 %
 
               
Parker Drilling Company North America, Inc.
  Nevada   Parker North America Operations, Inc.     100 %
 
               
Parker Drilling Company of Argentina, Inc.
  Nevada   Parker Drilling Company International Limited     100 %
 
               
Parker Drilling Company of Bolivia, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Drilling Company of Mexico, LLC
  Nevada   Parker Drilling Offshore USA, L.L.C.     100 %
 
               
Parker Drilling Company of New Guinea, LLC
  Delaware   PD Selective Holdings CV     100 %
 
               
Parker Drilling Company of New Zealand
  New Zealand   PD Dutch Holdings CV     100 %
 
               
Parker Drilling Company of Niger
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Drilling Company of Oklahoma, Incorporated
  Oklahoma   Parker Drilling Company     100 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction       %     of       Ownership Subsidiary  
Formation   Owner   Interest
Parker Drilling Company of Sakhalin
  Russia   PD Selective Holdings CV     100 %
 
               
Parker Drilling Company of Singapore, LLC
  Delaware   PD Selective Holdings CV     100 %
 
               
Parker Drilling Company of South America, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Drilling de Mexico, S. de R.L. de C.V.
  Mexico   Parker Drilling Offshore Corporation     2 %
 
               
 
      Parker Drilling Offshore USA, L.L.C.     98 %
 
               
Parker Drilling Dutch BV
  Netherlands   PD Dutch Holdings CV     100 %
 
               
Parker Drilling Eurasia, Inc.
  Delaware   Parker Drilling Offshore Corporation     35.22 %
 
               
 
      Parker Drilling Company International Limited     64.78 %
 
               
Parker Drilling International BV
  Netherlands   Parker Drilling Netherlands BV     100 %
 
               
Parker Drilling International of New Zealand Limited
  New Zealand   PD Dutch Holdings CV     100 %
 
               
Parker Drilling Investment Company
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Drilling (Kazakhstan), LLC
  Delaware   PD Dutch Holdings CV     100 %
 
               
Parker Drilling Kazakhstan BV
  Netherlands   Parker Drilling Netherlands BV     100 %
 
               
Parker Drilling Management Services, Inc.
  Nevada   Parker Drilling Company     100 %
 
               
Parker Drilling (Nigeria), Limited
  Nigeria   Parker Drilling Offshore International, Inc.     100 %
 
               
Parker Drilling Netherlands BV
  Netherlands   PD Selective Holdings CV     100 %
 
               
Parker Drilling Offshore BV
  Netherlands   Parker Drilling Dutch BV     100 %
 
               
Parker Drilling Offshore Corporation
  Nevada   Parker North America Operations, Inc.     100 %
 
               
Parker Drilling Offshore International, Inc.
  Cayman Islands   Parker Drilling Offshore Corporation     100 %
 
               
Parker Drilling Offshore USA, L.L.C.
  Oklahoma   Parker Drilling Offshore Corporation     100 %
 
               
Parker Drilling Overseas BV
  Netherlands   Parker Drilling Netherlands BV     100 %
 
               
Parker Drilling Pacific Rim, Inc.
  Delaware   Parker Drilling Offshore Corporation     26 %
 
               
 
      Parker Drilling Company International Limited     74 %
 
               
Parker Drilling Russia BV
  Netherlands   Parker Drilling Netherlands BV     100 %
 
               
Parker Drilling Spain Rig Services, S.L.
  Spain   Parker Hungary Rig Holdings LLC     100 %
 
               
Parker Drilling Tengiz, Ltd.
  Kazakhstan   Parker Drilling Company     99 %
 
               
Parker Drillserv, LLC
  Delaware   Parker Drilling Eurasia, Inc.     100 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction       %     of       Ownership Subsidiary  
Formation   Owner   Interest
Parker Drillsource, LLC
  Delaware   PD Selective Holdings CV     100 %
 
               
Parker Drilltech, LLC
  Delaware   Parker Drilling Eurasia, Inc.     100 %
 
               
Parker Enex, LLC
  Delaware   Parker Drilling Offshore USA L.L.C.     100 %
 
               
Parker Hungary Rig Holdings LLC
  Hungary   Parker Drillsource, LLC     100 %
 
               
Parker Intex, LLC
  Delaware   Parker Drilling Company     100 %
 
               
Parker North America Operations, Inc.
  Nevada   Parker Drilling Company     100 %
 
               
Parker Offshore Resources, L.P.
  Oklahoma   General partner: Parker Drilling Management Services, Inc.     1 %
 
               
 
      Limited partner: Parker USA Resources, LLC     99 %
 
               
Parker Rigsource, LLC
  Delaware   Parker Drilling Pacific Rim, Inc.     100 %
 
               
Parker SMNG Drilling LLC
  Russia   Parker Drilling Company International, LLC     50 %
 
               
Parker Technology, Inc.
  Oklahoma   Parker Drilling Company     100 %
 
               
Parker Technology, L.L.C.
  Louisiana   Parker Drilling Offshore Corporation     100 %
 
               
Parker Tools, LLC
  Oklahoma   Parker Drilling Offshore Corporation     100 %
 
               
Parker USA Drilling Company
  Nevada   Parker North America Operations, Inc.     100 %
 
               
Parker USA Resources, LLC
  Oklahoma   Parker Drilling Management Services, Inc.     100 %
 
               
Parker VSE, Inc.
  Nevada   Parker Drilling Company     100 %
 
               
PD Dutch Holdings CV
  Netherlands   PD International Holdings CV     99.96 %
 
      Parker 5272, LLC     .04 %
 
               
PD International Holdings CV
  Netherlands   Parker Drilling Company     .04 %
 
      Parker Drilling Pacific Rim, Inc.     99.88 %
 
      Parker Intex, LLC     .04 %
 
      Parker Rigsource, LLC     04 %
 
               
PD Labor Sourcing, Ltd.
  Cayman Islands   PD Selective Holdings CV     100 %
 
               
PD Management Resources, L.P.
  Oklahoma   General partner: Parker Drilling Management Services, Inc.     1 %
 
               
 
      Limited partner: Parker USA Resources, LLC     99 %
 
               
PD Offshore Holdings CV
  Netherlands   Parker Drilling Eurasia, Inc.     99.96 %
 
      Parker Drillserv, LLC     0.02 %
 
      Parker Drilltech, LLC     0.02 %

 



--------------------------------------------------------------------------------



 



                      Jurisdiction       %     of       Ownership Subsidiary  
Formation   Owner   Interest
PD Personnel Services, Ltd.
  Cayman Islands   PD Selective Holdings CV     100 %
 
               
PD Selective Holdings CV
  Netherlands   PD Offshore Holdings CV Parker 3source. LLC   99.97%
0.03%
 
               
PD Servicios Integrales, S. de R.L. de C.V.
  Mexico   Parker Drilling Offshore Corporation     98 %
 
               
 
      Parker Drilling Offshore USA, L.L.C.     2 %
 
               
PKD Sales Corporation
  Oklahoma   Parker Drilling Company     100 %
 
               
Quail Tools, L.P.
  Oklahoma   General partner: Quail USA, LLC     1 %
 
               
 
      Limited partner: Parker Tools, LLC     99 %
 
               
Quail USA, LLC
  Oklahoma   Parker Drilling Offshore Corporation     100 %
 
               
SaiPar Drilling Company BV
  Netherlands   Parker Drilling Dutch BV     50 %
 
               
Selective Drilling Corporation
  Oklahoma   Parker Drilling Company     100 %
 
               
Universal Rig Service LLC
  Delaware   Parker Drilling Company     100 %

Part (c).   [INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS, OR OTHER AGREEMENTS
OR COMMITMENTS
Those entered into in connection with the Convertible Notes pursuant to the
following agreements (collectively, the “High Strikes Agreements”):
1. Confirmation of Convertible Bond Hedge Transaction, dated as of June 28,
2007, by and between Parker Drilling Company and Bank of America, N.A.
2. Confirmation of Convertible Bond Hedge Transaction, dated as of June 28,
2007, by and between Parker Drilling Company and Deutsche Bank AG, London
Branch.
3. Confirmation of Convertible Bond Hedge Transaction, dated as of June 28,
2007, by and between Parker Drilling Company and Lehman Brothers OTC Derivatives
Inc.
4. Confirmation of Issuer Warrant Transaction dated as of June 28, 2007, by and
between Parker Drilling Company and Bank of America, N.A.
5. Amendment to Confirmation of Issuer Warrant Transaction, dated as of June 29,
2007, by and between Parker Drilling Company and Bank of America, N.A.
6. Confirmation of Issuer Warrant Transaction, dated as of June 28, 2007, by and
between Parker Drilling Company and Deutsche Bank AG, London Branch.
7. Amendment to Confirmation of Issuer Warrant Transaction, dated as of June 29,
2007, by and between Parker Drilling Company and Deutsche Bank AG, London
Branch.
8. Confirmation of Issuer Warrant Transaction dated as of June 28, 2007, by and
between Parker Drilling Company and Lehman Brothers OTC Derivatives Inc.
9. Amendment to Confirmation of Issuer Warrant Transaction, dated as of June 29,
2007, by and between Parker Drilling Company and Lehman Brothers OTC Derivatives
Inc. together with all instruments and other agreements entered into by the
Borrower or its Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Revised Schedules I and II to Security Agreement
[attached hereto]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LOAN PARTY

          Jurisdiction     of Loan Party   Organization
Parker Drilling Company
  Delaware  
Anachoreta, Inc.
  Nevada  
Pardril, Inc.
  Oklahoma  
Parker Aviation Inc.
  Oklahoma  
Parker Drilling Arctic Operating, Inc.
  Delaware  
Parker Drilling Company North America, Inc.
  Nevada  
Parker Drilling Company of Niger
  Oklahoma  
Parker Drilling Company of Oklahoma, Incorporated
  Oklahoma  
Parker Drilling Company of South America, Inc.
  Oklahoma  
Parker Drilling Management Services, Inc.
  Nevada  
Parker Drilling Offshore Corporation
  Nevada  
Parker Drilling Offshore USA, L.L.C.
  Oklahoma  
Parker North America Operations, Inc.
  Nevada  
Parker Technology, Inc.
  Oklahoma  
Parker Technology, L.L.C.
  Louisiana  
Parker Tools, LLC
  Oklahoma  
Parker USA Resources, LLC
  Oklahoma  
Parker VSE, Inc.
  Nevada  
PD Management Resources, L.P.
  Oklahoma  
Quail Tools, L.P.
  Oklahoma  
Quail USA, LLC
  Oklahoma

Item B.   Merger or other corporate reorganization.

    None within previous four months

Item D.   [INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



Item D.   [INTENTIONALLY OMITTED]

Item E.   Commercial Tort Claims.

    None.

Item F.   [INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



Item F.   [INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



Item D.   [INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE I
To Security Agreement

                                                  % of Equity        
Certificate   Number of   Interests     Pledged Interest Issuer   No.   Equity
Interests   Pledged   Grantor
Anachoreta, Inc.
    8       500       100 %   Parker Drilling Company
 
                           
Canadian Rig Leasing, Inc.
    2       500       100 %   Parker Drilling Company
 
                           
Indocorp of Oklahoma, Inc.
    1       500       100 %   Parker Drilling Company
 
                           
Pardril, Inc.
    1       5       100 %   Parker Drilling Company
 
                           
Parker Aviation, Inc.
    1       500       100 %   Parker Drilling Company
 
                           
Parker Drilling Arctic Operating, Inc.
    1       1,000       100 %   Parker Drilling Company
 
                           
Parker Drilling Asia Pacific, LLC
    N/A       100%       100 %   Parker Drilling Company
 
          Membership            
 
          Interest            
 
                           
Parker Drilling Company Limited
    4     3,250 common     65 %   Parker-VSE, Inc.
 
          shares            
 
                           
Parker Drilling Company North America, Inc.
    12       1,500       100 %   Parker North America Operations, Inc.
 
                           
Parker Drilling Company of Bolivia, Inc.
    1       500       100 %   Parker Drilling Company
 
                           
Parker Drilling Company of Mexico, LLC
    N/A       100%       100 %   Parker Drilling Offshore USA, L.L.C.          
Membership            
 
          Interest            
 
                           
Parker Drilling Company of Niger
    3       500       100 %   Parker Drilling Company
 
                           
Parker Drilling Company of Oklahoma, Incorporated
    1       5       100 %   Parker Drilling Company

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                  % of Equity        
Certificate   Number of   Interests     Pledged Interest Issuer   No.   Equity
Interests   Pledged   Grantor
Parker Drilling Company of South
    1       5       100 %   Parker Drilling Company
 
                           
America, Inc.
    2       45       100 %   Parker Drilling Company
 
                           
 
    3       10       100 %   Parker Drilling Company
 
                           
Parker Drilling Eurasia, Inc.
    14       277,350       100 %   Parker Drilling Offshore Corporation
 
                           
Parker Drilling Investment
Company
    2       500       100 %   Parker Drilling Company
 
                           
Parker Drilling Management Services, Inc.
    2       1,000       100 %   Parker Drilling Company
 
                           
Parker Drilling Offshore
Corporation
    11       1,000       100 %   Parker North America Operations, Inc.
 
                           
Parker Drilling Offshore USA,
    3       99       100 %   Parker Drilling Offshore Corporation
 
                           
L.L.C.
    4       1       100 %   Parker Drilling Offshore Corporation
 
                           
Parker Drilling Pacific Rim, Inc.
    9       63,600       100 %   Parker Drilling Offshore Corporation
 
                           
Parker Enex, LLC
    1       1,000       100 %   Parker Drilling Offshore USA, L.L.C.
 
                           
Parker Intex, LLC
    1       1,000       100 %   Parker Drilling Company
 
                           
Parker North America Operations, Inc.
    1       1,000       100 %   Parker Drilling Company
 
                           
Parker Offshore Resources, L.P.
    N/A     1% Partnership
Interest     100 %   GP: Parker Drilling Management Services, Inc.            
 
                           
 
    N/A     99% Partnership     100 %   LP: Parker USA Resources, LLC
 
          Interest            
 
                           
Parker Technology, Inc.
    1       500       100 %   Parker Drilling Company
 
                           
Parker Technology, L.L.C.
    2     1 Unit     100 %   Parker Drilling Offshore Corporation
 
    6     99 Units     100 %   Parker Drilling Offshore Corporation
 
                           
Parker Tools, LLC
    N/A       100%
Membership Interest       100 %   Parker Drilling Offshore Corporation
 
                     
 
                           
Parker USA Drilling Company
    5       1,000       100 %   Parker North America Operations, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                  % of Equity        
Certificate   Number of   Interests     Pledged Interest Issuer   No.   Equity
Interests   Pledged   Grantor
Parker USA Resources, LLC
    N/A       100%
Membership Interest       100 %   Parker Drilling Management Services, Inc.
 
                           
PD Management Resources, L.P.
    N/A     1% Partnership
Interest     100 %   GP: Parker Drilling Management Services, Inc.
 
                           
 
    N/A     99% Partnership     100 %   LP: Parker USA Resources, LLC
 
          Interest              
PKD Sales Corporation
    1       500       100 %   Parker Drilling Company
 
                           
Quail Tools, L.P.
    N/A     1% Partnership     100 %   GP: Quail USA, LLC
 
          Interest            
 
                           
 
    N/A     99% Partnership     100 %   LP: Parker Tools, LLC
 
          Interest            
 
                           
Quail USA, LLC
    N/A       100%
Membership
Interest       100 %   Parker Drilling Offshore Corporation
 
                           
Casuarina Ltd.
    34       78,000       100 %   Parker Drilling Company
 
                           
Parker Drilling Company (Bolivia) S.A.
    17       798,382       100 %   Parker Drilling Company
 
                           
Parker Drilling Tengiz, Ltd.
    3       390       100 %   Parker Drilling Company
 
                           
Mallard Drilling of South America, Inc.
    7       65       100 %   Parker Drilling Offshore Corporation
 
                           
Mallard Argentine Holdings, Ltd.
    3       1       100 %   Parker Drilling Offshore Corporation
 
                           
 
    5       1       100 %   Parker Drilling Offshore Corporation
 
                           
Mallard Drilling of Venezuela, Inc.
    2       1       100 %   Parker Drilling Offshore Corporation
 
                           
 
    4       1       100 %   Parker Drilling Offshore Corporation
 
                           
Parker Drilling Offshore International, Inc.
    8       65       100 %   Parker Drilling Offshore Corporation
 
                           
Parker Drilling de Mexico, S. de R.L. de C.V.
    N/A       2%       65 %   Parker Drilling Offshore Corporation
 
                           
 
    N/A       98%       65 %   Parker Drilling Offshore USA, L.L.C.
 
                           
PD Servicios Integrales, S. de R.L.
    N/A       98%       65 %   Parker Drilling Offshore Corporation

 



--------------------------------------------------------------------------------



 



EXHIBIT B

                                                  % of Equity        
Certificate   Number of   Interests     Pledged Interest Issuer   No.   Equity
Interests   Pledged   Grantor
de C.V.
    N/A       2%       65 %   Parker Drilling Offshore USA, L.L.C.
 
                           
PD International Holdings CV
    N/A       .04%       65 %   Parker Drilling Company
 
                           
Parker-VSE, Inc.
    1       1,000       100 %   Parker Drilling Company
 
                           
Parker Drilling Company Limited LLC
    1       1,000       100 %   Parker Drilling Company

 